Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 28, 2018

                                    No. 04-18-00468-CV

                               IN THE INTEREST OF U.U.,

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI22208
                         Honorable Michael E. Mery, Judge Presiding


                                       ORDER
          The agreed motion for withdrawal of appellee’s counsel is granted. Appellee Dunja
Uzunovic’s brief was due November 21, 2018, after the court granted withdrawing counsel a
thirty-day extension of time. We order appellee’s brief due December 10, 2018. If the brief is
not filed by the date ordered, the appeal may be submitted to the court for decision without an
appellee’s brief.




                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court